Exhibit 10.1
 
Amendment to Compensation Matters Agreement of Lori Lipcaman


            Amendment to Compensation Matters Agreement (this "Amendment"), made
as of March 4, 2014 by and between Vishay Europe GmbH, a German company ("Vishay
Europe"), and an indirect wholly-owned subsidiary of Vishay Intertechnology,
Inc., a Delaware corporation ("Vishay"), and LORI LIPCAMAN ("Executive")
(collectively the "Parties").


            WHEREAS, Executive is employed by Vishay Europe and is a Party to
that certain Compensation Matters Agreement made between the Parties as of
August 23, 2011 (the "Compensation Matters Agreement");


            WHEREAS, Vishay Europe and Executive may amend the Compensation
Matters Agreement by mutual agreement in writing; and


             WHEREAS, the Company and Executive desire to amend the Compensation
Matters Agreement as set forth in this Amendment.


            NOW THEREFORE, in consideration of the premises and the mutual
benefits to be derived herefrom and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1.            Paragraph one of the Compensation Matters Agreement is hereby
amended by replacing "50%" in the second and third sentences with "100%", and
"2011" in the third sentence with "2014".


2.            The amendments to the Compensation Matters Agreement made by
paragraph 1 of this Amendment shall be effective as of March 4, 2014.


3.            Except as set forth in this Amendment, all other terms and
conditions of the Compensation Matters Agreement shall remain unchanged and in
full force and effect.


4.            This Amendment may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original and all of which
shall constitute the same instrument.


            IN WITNESS WHEREOF, each of the parties hereto has caused this
Amendment to be executed on its behalf as of the date first above written.




VISHAY EUROPE GMBH


By: /s/ Werner Gebhardt
Name: Werner Gebhardt
Title: Managing Director


Date: April 23, 2014




[Executive's signature on next page]

--------------------------------------------------------------------------------



/s/ Lori Lipcaman
Lori Lipcaman


Date: April 23, 2014